      3:21-cv-01902-JMC-PJG              Date Filed 07/26/21   Entry Number 12         Page 1 of 7


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION


 Tawanda Taylor-White,                                     C/A No.: 3:21-cv-1902-JMC-PJG

                            Plaintiff,

 v.                                                         CONFIDENTIALITY ORDER

 South Carolina Vocational Rehabilitation
 Department,

                            Defendant.



         Whereas, the parties to this action (“parties”) have stipulated that certain discovery material

is and should be treated as confidential, and have requested that the Court enter a Confidentiality

Order; and whereas the Court has determined that the terms set forth herein are appropriate to

protect the respective interests of the parties, the public, and the Court; accordingly, it is this 26th

day of July, 2021, ORDERED:

         1.     Scope. All documents produced in the course of discovery, all responses to

discovery requests, and all deposition testimony and deposition exhibits and any other materials

which may be subject to discovery (hereinafter collectively “documents”) shall be subject to this

Order concerning confidential information as set forth below.

         2.     Form and Timing of Designation. Confidential documents shall be so designated

by placing or affixing the word “CONFIDENTIAL” on the document in a manner which will not

interfere with the legibility of the document and which will permit complete removal of the

CONFIDENTIAL designation. Documents shall be designated CONFIDENTIAL prior to, or

contemporaneously with, the production or disclosure of the              documents.     Inadvertent or

unintentional production of documents without prior designation as confidential shall not be

deemed a waiver, in whole or in part, of the right to designate documents as confidential as
    3:21-cv-01902-JMC-PJG           Date Filed 07/26/21       Entry Number 12         Page 2 of 7


otherwise allowed by this Order.

       3.      Documents Which May be Designated Confidential. Any party may designate

documents as confidential but only after review of the documents by an attorney 1 who has, in good

faith, determined that the documents contain information protected from disclosure by statute,

sensitive personal information, trade secrets, or confidential research, development, or commercial

information. Information or documents which are available in the public sector may not be

designated as confidential.

       4.      Depositions. Portions of depositions shall be deemed confidential only if

designated as such when the deposition is taken or within seven business days after receipt of the

transcript. Such designation shall be specific as to the portions to be protected.

       5.      Protection of Confidential Material.

            a. General Protections. Documents designated CONFIDENTIAL under this Order

               shall not be used or disclosed by the parties, counsel for the parties, or any other

               persons identified below (¶ 5.b.) for any purposes whatsoever other than preparing

               for and conducting the litigation in which the documents were disclosed (including

               any appeal of that litigation). The parties shall not disclose documents designated

               as confidential to putative class members not named as plaintiffs in putative class

               litigation unless and until one or more classes have been certified.

            b. Limited Third Party Disclosures. The parties and counsel for the parties shall

               not disclose or permit the disclosure of any documents designated

               CONFIDENTIAL under the terms of this Order to any other person or entity except

               as set forth in subparagraphs (1)-(5) below. Subject to these requirements, the



1
  The attorney who reviews the documents and certified them to be CONFIDENTIAL must be
admitted to the Bar of at least one state but need not be admitted to practice in the District of South
Carolina and need not apply for pro hac vice admission. By signing the certification, counsel
submits to the jurisdiction of this Court in regard to the certification.
                                                   2
3:21-cv-01902-JMC-PJG          Date Filed 07/26/21        Entry Number 12         Page 3 of 7


         following categories of persons may be allowed to review documents which have

         been designated CONFIDENTIAL pursuant to this Order:

                  1)   Counsel and employees of counsel for the parties who have

                       responsibility for the preparation and trial of the lawsuit;

                  2)   Parties and employees of a party to this Order but only to the extent

                       counsel reasonably believes that the individual party or employee’s

                       assistance is necessary to the conduct of the litigation in which the

                       information is disclosed 2;

                  3)   Court reporters engaged for depositions and those persons, if any,

                       specifically engaged for the limited purpose of making photocopies of

                       documents;

                  4)   Consultants, investigators, or experts (hereinafter referred to

                       collectively as “experts”) employed by the parties or counsel for the

                       parties to assist in the preparation and trial of the lawsuit; and

                  5)   Other persons only upon consent of the producing party or upon Order

                       of the Court and on such conditions as are agreed to or ordered.

      c. Control of Documents. Counsel for the parties shall take reasonable efforts to

         prevent unauthorized disclosure of documents designated as Confidential pursuant

         to the terms of this Order. Counsel shall maintain a record of those personswho

         have reviewed or been given access to the documents along with the originals of

         the forms signed by those persons acknowledging their obligations under this

         Order.

      d. Copies. All copies, duplicates, extracts, summaries, or descriptions (hereinafter

         referred to collectively as “copies”), of documents designated as Confidential under




                                              3
   3:21-cv-01902-JMC-PJG            Date Filed 07/26/21       Entry Number 12          Page 4 of 7


                this Order or any portion of such a document shall be immediately affixed with the

                designation “CONFIDENTIAL” if the word does not already appear on the copy.

                All such copies shall be afforded the full protection of this Order.

        6.      Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate action

to insure that the documents receive proper protection from public disclosure including: (1) filing

a redacted document with the consent of the party who designated the document as confidential;

(2) where appropriate (e.g., in relation to discovery and evidentiary motions), submitting the

documents solely for in camera review; or (3) where the preceding measures are not adequate,

seeking permission to file the document under seal pursuant to the procedural steps set forth in

Local Civil Rule 5.03, D.S.C. or such other rule or procedure as may apply in the relevant

jurisdiction.   Absent extraordinary circumstances making prior consultation impractical or

inappropriate, the party seeking to submit the document to the court shall first consult with counsel

for the party who designated the document as confidential to determine if some measure less

restrictive than filing the document under seal may serve to provide adequate protection. This

duty exists irrespective of the duty to consult on the underlying motion. Nothing in this Order

shall be construed as a prior directive to the Clerk of Court to allow any document be filed under

seal. The parties understand that documents may be filed under seal only with the permission of

the court after proper motion pursuant to Local Civil Rule 5.03.

        7.      Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

        8.      Challenges to Designation as Confidential. Any CONFIDENTIAL designation

is subject to challenge. The following procedures shall apply to any such challenge.




                                                  4
3:21-cv-01902-JMC-PJG         Date Filed 07/26/21      Entry Number 12         Page 5 of 7


      a. The burden of proving the necessity of a CONFIDENTIAL designation remains

          with the party asserting confidentiality.

      b. A party who contends that documents designated CONFIDENTIAL are not entitled

          to confidential treatment shall give written notice to the party who affixed the

          designation of the specific basis for the challenge. The party who so designated the

          documents shall have fifteen (15) days from service of the written notice to

          determine if the dispute can be resolved without judicial intervention and, if not, to

          move for an Order confirming the CONFIDENTIAL designation.

      c. Notwithstanding any challenge to the designation of documents as confidential, all

          material previously designated CONFIDENTIAL shall continue to be treated as

          subject to the full protections of this Order until one of the following occurs:

             1) the party who claims that the documents are confidential withdraws such

                 designation in writing;

             2) the party who claims that the documents are confidential fails to move

                 timely for an Order designating the documents as confidential as set forth

                 in paragraph 8.b. above; or

             3) the court rules that the documents should no longer be designated as

                 confidential information.

      d. Challenges to the confidentiality of documents may be made at any time and are

          not waived by the failure to raise the challenge at the time of initial disclosure or

          designation.

9. Treatment on Conclusion of Litigation.

      a. Order Remains in Effect. All provisions of this Order restricting the use of

          documents designated CONFIDENTIAL shall continue to be binding after the

          conclusion of the litigation unless otherwise agreed or ordered.

                                             5
   3:21-cv-01902-JMC-PJG           Date Filed 07/26/21       Entry Number 12         Page 6 of 7


             b. Destruction of CONFIDENTIAL Documents.                 After the conclusion of the

               litigation, including conclusion of any appeal, upon request of the party designating

               documents as confidential, all documents treated as confidential under this Order,

               including copies as defined above (¶5.d.) shall be returned to the producing party

               unless: (1) the document has been entered as evidence or filed (unless introduced

               or filed under seal); (2) the parties stipulate to destruction in lieu of return; or (3)

               as to documents containing the notations, summations, or other mental impressions

               of the receiving party, that party elects destruction. Notwithstanding the above

               requirements to return or destroy documents, counsel may retain attorney work

               product including an index which refers or relates to information designated

               CONFIDENTIAL so long as that work product does not duplicate verbatim

               substantial portions of the text of confidential documents. This work product

               continues to be Confidential under the terms of this Order. An attorney may use

               his or her work product in a subsequent litigation provided that its use does not

               disclose the confidential documents.

       10.     Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be heard

on the proposed modification.

       11.     No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific ruling

                                                  6
   3:21-cv-01902-JMC-PJG           Date Filed 07/26/21      Entry Number 12        Page 7 of 7


shall have been made.

       12.     Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective clients.

       IT IS SO ORDERED.



                                              __________________________________________
July 26, 2021                                 Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE




                                                 7
